McCOMB, J.,
Concurring and Dissenting.—I concur in the opinion of Mr. Justice Schauer insofar as it discusses the theory of wilful misconduct and holds that the evidence is insufficient to support the judgment on that theory. I dissent from the holding that plaintiff was a passenger, rather than a guest, in defendant’s automobile. I would reverse the judgment for the reasons stated by Mr. Justice Fourt in the opinion prepared by him for the District Court of Appeal in Gillespie v. Rawlings (Cal.App.), 309 P.2d 560.
Appellant’s petition for a rehearing was denied December 11, 1957.